Citation Nr: 1734437	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  04-24 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to special monthly pension (SMP) on account of being in need of aid and attendance of another person or on account of being housebound.

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to an effective date prior to June 4, 2001, for the award of service connection for acquired psychiatric disorder to include major depression and PTSD.

4.  Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder to include major depression and posttraumatic stress disorder (PTSD) prior to September 23, 2015, and an evaluation in excess of 50 percent beginning September 23, 2015.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active military service from March 1986 to April 1993.

This appeal originally came to the Board of Veterans' Appeals (Board) from January 2003 and June 2004 rating decisions, which denied SMP.  Also on appeal is a May 2013 rating decision denying service connection for hypertension.  

The SMP issue was previously before the Board in February 2009 and December 2011.  When this matter was before the Board in December 2011, the Board, in pertinent part, denied entitlement to SMP on account of being in need of aid and attendance of another person or on account of being housebound.  The Veteran appealed the Board's December 2011 decision to deny SMP to the United States Court of Appeals for Veterans Claims (Court), which, in a September 2013 order, granted the parties' August 2013 joint motion for partial remand as to the issue of entitlement to SMP.  Accordingly, the Court vacated the portion of the Board's December 2011 decision regarding entitlement to SMP and remanded the case for compliance with the terms of the joint motion.

The Board's June 2014 decision also remanded the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Upon remand, in an October 2015 rating decision, the RO granted service connection for an acquired psychiatric disorder to include major depression and PTSD, and assigned initial staged ratings for the disability effective from June 2001.  The Veteran filed a VA Form 21-0958, Notice of Disagreement (NOD), in January 2016 disagreeing with the percentages assigned and the effective date assigned for the grant of service connection.  The issue of TDIU was also raised (pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)).  At present, a statement of the case (SOC) has not been issued.  Accordingly, the October 2015 rating decision is currently on appeal before the Board pursuant to 38 C.F.R. § 19.9(c) for the limited purpose of remanding for a statement of the case (SOC).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

The Board has conducted a preliminary review of this matter, but has found that further action is warranted before a final decision may be reached.  

SMP

The claim of entitlement to SMP must be remanded as there was not substantial compliance with the Board's June 2014 remand directives.  Specifically, the Board remanded the issue for a VA examination.  The Board asked the VA examiner to address whether the Veteran's psychiatric condition rendered him "housebound" on the basis of being unable to leave his house for fear that he might become violent and hurt someone.  The Board further asked the VA examiner to address "[w]hether the Veteran is substantially confined to his house or its immediate premises (i.e. has disability that would prevent him from leaving his home to go to a job)."  The Board asked the VA examiner to "specifically address whether the Veteran's psychiatric disability renders the Veteran housebound, because he could not leave his house for fear that he might become violent and hurt someone."

Upon remand, a VA examination was conducted in September 2015.  The VA examiner could not "assert [that] the [V]eteran as likely as not (at least 50/50 probability) requires aid and attendance benefits related to his departures from home or other aspects of his behavior associated with PTSD."  

Unfortunately, this VA examiner's opinion does not answer the question that was posed by the Board.  The question at issue in this case is not whether the Veteran needs the aid and attendance of another to leave his home, but whether he is substantially confined to his home regardless of whether the aid and attendance of another is required.  

The phrasing of the VA examiner's opinion is derived from the RO's request to the examiner.  The RO asked the VA examiner to answer whether the Veteran's "psychiatric symptoms render him bedridden or unable to leave his home such that he requires aid and attendance."  Thus, the RO's request to the VA examiner did not accurately convey the question as posed by the Board.  

Regardless, the VA examiner's opinion does not answer the question posed by the Board.  Thus, it does not substantially comply with the Board's prior remand.  Accordingly, the issue must be remanded once more.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

Hypertension

The claim of service connection for hypertension must also be remanded for a new VA examination.  

As the Veteran's attorney wrote in a September 2012 informal claim, the Veteran's direct contention is that he had high blood pressure readings during service.  Alternatively, as set forth in a September 2016 brief, the Veteran contends that his hypertension is secondary to the service-connected psychiatric disability.  

The Veteran underwent a VA examination in April 2013.  The VA examiner concluded that the Veteran's hypertension was less likely than not incurred in or caused by service.  The VA examiner reasoned that the Veteran's "blood pressure did not sustain on a chronic basis 140/90 as seen in true hypertension."  Therefore, according to the examiner, "no diagnosis of hypertension was made in service."  The VA examiner closed by stating that "[t]he current high blood pressure is less likely as not caused by or the result of the elevated blood pressure readings in his service treatment records.  He has a diagnosis of essential hypertension meaning the cause is unknown."  

In a September 2016 brief, the Veteran's attorney argued that the April 2013 VA examination is inadequate because (1) the examiner applied an improper and restrictive standard by only determining whether the current hypertension was "caused" by the in-service high blood pressure readings; and (2) the opinion does not address whether the Veteran's hypertension is secondary to the service-connected psychiatric disability.  In an October 2016 brief, the Veteran's attorney argued that remand was needed for a new VA examination addressing whether hypertension may be secondary to the service-connected psychiatric disorders.  Of further note, in April 2014, the attorney submitted an article from a cardiology journal indicating that the risk factors for hypertension included high alcohol intake and stress.  

The Board agrees that a new VA examination is needed under these circumstances.  As indicated, the question is not whether the elevated blood pressure readings during service caused the onset of his later hypertension, but whether they were the early manifestation of the condition.  The VA examiner's opinion does not address this question.  

Moreover, as indicated, the VA examiner's opinion does not address the secondary question.  Notably, however, the VA examiner stated that "[a]ccording to the literature when the body is under stress (i.e., pain, infection) the blood pressure heart rate temperature respiratory rate can elevate as a response to stress (Autonomic nervous system response)."  This statement corresponds to the article submitted by the Veteran's attorney, although the exact "literature" reviewed by the examiner is not cited.  Nonetheless, it indicates that a secondary nexus may be possible.  

For these two reasons, a new VA examination is needed.  

Psychiatric Disability & TDIU

The issues involving increased ratings and an earlier effective date for the service-connected psychiatric disability, plus the TDIU issue, must be remanded for issuance of an SOC.  The claims were addressed in a December 2015 rating decision.  The Veteran, through his representative, filed a standard NOD form in January 2016 (and September 2016).  At present, an SOC has not been issued.  Under such circumstances, the Board shall remand these claims to the AOJ with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 20.201 (in effect prior to March 24, 2015).

Accordingly, the case is REMANDED for the following action:

1.  After completing any preliminary development needed, arrange for the Veteran to undergo an Aid and Attendance/Housebound examination.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to address the following question:

Is the Veteran substantially confined to his house or its immediate premises (i.e. has disability that would prevent him from leaving his home to go to a job) due to his service-connected psychiatric disability? 

In answering this question, the examiner should specifically address whether the Veteran's psychiatric disability prevents him from leaving his house for fear that he might become violent and hurt someone. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how that evidence justifies the findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

2.  After completing any preliminary development needed, arrange for the Veteran to undergo a VA examination to address the claimed hypertension disorder.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Is it at least as likely as not (i.e., at least equally probable) that the Veteran's disorder had its onset directly during the Veteran's service? 

In answering question (a), the examiner is asked to address whether the elevated blood pressure readings during service were the early manifestation of his later diagnosed hypertension.

(b)  If not directly related to service on the basis of question (a), is his hypertension condition proximately due to, the result of, or caused by any other medical condition(s), to specifically include his psychiatric disability?  If so, please identify the other medical condition(s).  

(c)  If not caused by another medical condition, has his hypertension been aggravated (made worse or increased in severity) by any other medical condition(s), to specifically include the Veteran's psychiatric disability?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering questions (b) and (c), the examiner is asked to account for the medical articles, both submitted by the Veteran's attorney and the "literature" cited in an April 2013 VA examination indicating that stress can be a risk factor for elevated blood pressure.  

In answering all questions, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  After completing all actions set forth in paragraphs 1-2, plus any further action needed as a consequence of the development completed in paragraphs 1-2 above, readjudicate the remanded claim for SMP and for hypertension with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond. 

4.  Issue the Veteran an SOC with respect to the claim for an increased initial rating for the service-connected psychiatric disability, to include depression and PTSD; an earlier effective date for the award of service connection for the psychiatric disability; and for a TDIU.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issues.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

